DYKMAN, J.
This is an action for the recovery of damages resulting from a breach of warranty in the sale of 100 tons of Manchester Gunz bagging. The specific breach charged had relation to the shrinkage in the weight, the warranty being that there should not be more than 1 per cent, shrinkage, and the charge being that there was much more. The cause was tried at the circuit, and a verdict was rendered for the plaintiff for $275. The defendant Martin Rourke has appealed from the judgment and the order denying the motion for a new trial upon the minutes of the court. An examination of the record discloses no error. The case was submitted to the jury by a very careful charge, and the verdict is well supported by the evidence. The judgment and order should be affirmed, with costs.